Judgment unanimously affirmed without costs. Memorandum: On this appeal petitioner contends that respondent’s decision to terminate his probationary appointment as cancer research scientist III was arbitrary and capricious because the Institute failed to evaluate adequately his performance during the probationary period as required by civil service regulations and internal policies of the Institute. Supreme Court properly rejected that argument.
Petitioner was evaluated by his supervisor twice during his three-year probationary term, and petitioner reviewed the written evaluation report on each occasion. In our view, these evaluations were sufficient to satisfy the civil service regulations, which require that the supervisor "from time to time during the probationary term, advise the probationer of his status and progress” (4 NYCRR 4.5 [a] [5] [iii]; see also, Tuller v Central School Dist. No. 1, 40 NY2d 487, 495). We further conclude that these evaluations satisfied the unwritten internal policies of the Institute which were in effect prior to final review of petitioner’s credentials by the Promotions Committee, and that there was a rational basis for the Committee’s decision. (Appeal from judgment of Supreme Court, Erie County, Joslin, J.—art 78.) Present—Dillon, P. J., Callahan, Denman, Balio and Davis, JJ.